Citation Nr: 0324780	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-15 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

The veteran elected to have a video conference in lieu of a 
personal hearing in conjunction with this appeal.  The video 
conference was held in April 2003, and a complete transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  In a March 1973 decision, the Board continued a prior 
denial of the veteran's claim of entitlement to service 
connection for bronchial asthma.  

2.  Evidence that relates to an unestablished fact necessary 
to substantiate the claim, is not cumulative or redundant of 
the evidence previously of record, and raises a reasonable 
possibility of substantiating the claim has been received 
since the March 1973 decision.  

3.  The veteran's current bronchial asthma is etiologically 
related to his period of active duty.







CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bronchial 
asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2002).

2.  Bronchial asthma was incurred during active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, prior to the filing of the veteran's claim 
to reopen in November 2001, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
In addition, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

As explained below, the Board has determined that new and 
material evidence has been received to reopen the veteran's 
claim and that service connection is in order for the 
veteran's bronchial asthma.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.  

II.  New and Material Evidence.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A March 1973 Board decision is the most recent unappealed 
denial of the veteran's claim for service connection for 
bronchial asthma.

The evidence of record at the time of the March 1973 decision 
included service medical records, which contain no pertinent 
abnormal findings and no diagnosis of bronchial asthma.

Also of record were post-service written statements from 
physicians who had treated the veteran for bronchial asthma.

In February 1962, Dr. Harris advised that the veteran had 
been treated in his office since 1947 and last examined in 
February 1962.  According to Dr. Harris, the veteran had 
severe bronchial asthma, at times requiring adrenaline in 
intravenous injections of Amenyphyllen.  Dr. Harris indicated 
that there were coarse asthmatic rales in the veteran's 
lungs, which cleared after the injections of adrenaline 
inhalants.

In December 1961, Dr. Petrelli advised that the veteran 
experienced recurrent asthmatic attacks, and he had marked 
wheezing and shortness of breath relieved by medication.

In October 1963, Dr. Rubin verified treatment of the veteran 
for several episodes of bronchial asthma in April and May of 
1962.  According to Dr. Rubin, at that time, the veteran gave 
a history of intermittent attacks of asthma since he was in 
the service.  Dr. Rubin also advised that it was well known 
that asthma could present with a normal chest X-ray, but that 
a normal chest X-ray did not rule out the presence of severe 
asthma.  Dr. Rubin noted that the veteran stated he had had 
several attacks of asthma while in service, although 
apparently, there was no record of this.  From his history 
and examination of the veteran, Dr. Rubin found that the 
veteran had chronic asthma apparently dating back to 1944 or 
1945.  

In affidavits dated in March 1965 and June 1972, persons who 
served with the veteran stated that the veteran experienced 
shortness of breath and other symptoms such as wheezing and a 
hacking cough during service.

In January 1973 the veteran presented personal testimony at 
an RO hearing with respect to his asthmatic symptoms in 
service.  According to the veteran, his symptoms, such as 
coughing at night and wheezing, began when he was stationed 
in Yokoham, Japan.  The veteran advised that while in 
service, he was not aware that he had asthma.  Instead, he 
believed he had cold symptoms; however, he learned that he 
had asthma shortly after his discharge from service.  

The evidence added to the record since the Board's March 1973 
decision includes testimony provided by the veteran at an 
April 2003 video conference hearing before the undersigned, 
in addition to more recent medical records and statements 
pertaining to post-service treatment and evaluation of the 
veteran for bronchial asthma.  In particular, the Board notes 
that the medical evidence added to the record includes a June 
2003 statement from Drs. Tarabar and Mobo.  In this 
statement, Dr. Tarabar and Dr. Mobo have expressed that it is 
their opinion that the onset of the veteran's current 
bronchial asthma disability occurred during his period of 
military service.  This statement is neither cumulative nor 
redundant of the evidence previously of record.  In addition, 
it relates to an unestablished fact necessary to substantiate 
the claim and is sufficient to raise a reasonable possibility 
of substantiating the claim.  Therefore, it is new and 
material.  Accordingly, reopening of the claim is in order.  

III.  Reopened Claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that his bronchial asthma had its onset 
during his period of active military service, as evidenced by 
the symptoms he experienced during service, to include 
wheezing and shortness of breath.  

Although the veteran is not competent to render a medical 
diagnosis, lay persons such as the veteran and persons who 
served with him are competent to provide evidence concerning 
matters susceptible to lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board has found 
the veteran's testimony concerning the symptoms that he 
experienced during service to be credible and supported by 
the affidavits from persons who served with him.  

Moreover, the February 1962 statement from Dr. Harris 
indicates that the veteran had severe bronchial asthma, which 
was present as far back as 1947 ( a year within the veteran's 
discharge from service in 1946).  In October 1963, Dr. Rubin 
noted that the veteran stated he had had several attacks of 
asthma while in service, although there was no record of 
this.  Based on the history provided by the veteran and his 
examination of the veteran, Dr. Rubin stated that the 
veteran's chronic asthma apparently dated back to 1944 or 
1945.  Dr. Rubin also explained that asthma could be present 
with a normal chest X-ray.

Dr. Tarabar and Dr. Mobo indicated in their June 2002 
statement that although the veteran's asthma was initially 
diagnosed in 1947, his symptoms of recurrent shortness of 
breath dated back to while he was in the service.  According 
to both physicians, the fact that the veteran's medical 
records from his exit examination did not document the 
presence of wheezing and his chest X-ray was normal, did not 
necessarily exclude clinical asthma before 1947.  In this 
regard, the physicians indicated that normal physical 
examination findings could be seen between asthma 
exacerbations.  Likewise, a normal chest X-ray was not 
uncommon in asthma.  Finally, Dr. Tarabar and Dr. Mobo 
indicated that they had reviewed the veteran's possible 
occupational exposure for specific asthma-causing agents 
(including colophony), but they could not identify specific 
triggers.  Nonetheless, given the presence of the veteran's 
multiple allergies, Dr. Tarbar and Dr. Mobo determined that 
his asthma was most likely a consequence of a sensitization 
to environmental agents.  According to Dr. Tarabar and Dr. 
Mobo, after sensitization occurred, it was commonly followed 
by a period in which most of the symptoms are latent, which 
could account for a delayed presentation and diagnosis of the 
veteran's asthma.  It was also noted that one could not 
exclude chronic exposure to increased humidity and the 
increased industrial pollution in some of the areas the 
veteran stayed in, particularly Yokohama, Japan, as factors 
in the onset and/or exacerbation of his symptoms.  Both 
doctors also note that there were several documents available 
regarding the high rate of asthma in Yokohama that was 
seemingly attributed to a high level of pollution.  Given the 
aforementioned facts, it was Dr. Tarabar's and Dr. Mobo's 
medical opinion that it was more likely than not that the 
veteran's asthma incepted while in the service.  

The Board has found this medical statement of a nexus between 
the veteran's military service and his bronchial asthma to be 
persuasive since it is properly supported and is consistent 
with the veteran's pertinent history, as reflected in his 
hearing testimony, the service medical records, and other 
pertinent evidence of record.  Accordingly, entitlement to 
service connection for bronchial asthma is warranted.



ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for bronchial 
asthma is granted.

Entitlement to service connection for bronchial asthma is 
granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

